In the
                         Court of Appeals
                 Second Appellate District of Texas
                          at Fort Worth
                               No. 02-20-00401-CV

MARVIN L. TROUTMAN, Appellant            §   On Appeal from County Court at Law No. 1

V.                                       §   of Parker County (CIV-20-0419)

                                         §   March 25, 2021

NASA FEDERAL CREDIT UNION,               §   Opinion by Justice Walker
Appellee

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

prosecution.

                                    SECOND DISTRICT COURT OF APPEALS



                                    By /s/ Brian Walker
                                       Justice Brian Walker